SUBSCRIPTION AND BACKSTOP AGREEMENT

THIS SUBSCRIPTION AND BACKSTOP AGREEMENT (this “Agreement”) is entered into as
of this 16th day of March, 2009 by and among United America Indemnity, Ltd., a
company organized and existing under the laws of the Cayman Islands (the
“Company”), U.N. Holdings (Cayman) II, Ltd., a company organized and existing
under the laws of the Cayman Islands (“Holdings”), and Fox Paine & Company, LLC,
a Delaware limited liability company (the “Management Company”).

RECITALS

WHEREAS, the Company proposes to effect a rights offering (the “Rights
Offering”) by distributing to each holder of record of Class A Common Shares and
Class B Common Shares (together, the “Common Shares”), at no charge, one
non-transferable right (the “Rights”), for each Common Share held by such holder
as of 5:00 p.m. New York City time on March 16, 2009, to purchase, (i) for each
Class A Common Share held 0.9013 of a Class A Common Share per Right and
(ii) for each Class B Common Share held 0.9013 of a Class B Common Share per
Right, in each case at a subscription price of $3.50 per share (the
“Subscription Price Per Share”);

WHEREAS, Fox Paine Capital Fund II International, L.P., a limited partnership
organized under the laws of the Cayman Islands (“Fund II International”), Fox
Paine Capital Fund II Co-Investors International, L.P., a limited partnership
organized under the laws of the Cayman Islands (“Fund II Co-Investors”), Saffery
Champness Corporation, as trustee of the E&A “J” Trust (“Saffery”) and FPC
Investment GP (“FPC” and together with Fund II International, Fund II
Co-Investors and Saffery, the “Fox Paine Funds”) through their investment in
U.N. Holdings (Cayman), Ltd. (“Original Holdings”) have a significant investment
in the Company;

WHEREAS, the Company is seeking to raise approximately $100 million in
additional capital through the Rights Offering; and

WHEREAS, the Company desires to sell, and Holdings desires to subscribe for, the
number of Shares issuable upon the exercise of the Rights that are not
subscribed for by the Company’s existing shareholders within the timeframe
contemplated by the Rights Offering.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Subscription for Shares. Within three (3) days following the expiration of
the Rights, the Company shall deliver to the Management Company a written notice
(the “Notice”) setting forth (i) the number and class of Shares properly
subscribed for in the Rights Offering and the number and class of shares that
were eligible to be subscribed for in the Rights Offering that were not
subscribed for (the “Remaining Shares”) and (ii) the amount of cash deposited
with the rights agent for the Rights. Within 18 Business Days following the
Management Company’s receipt of such notice (the “Subscription Deadline”),
Holdings shall, subject to the conditions and limitations set forth herein,
purchase the Remaining Shares at the Subscription Price Per Share. Following
receipt of the Notice, the Management Company shall cause a capital demand
notice (each, a “Capital Demand Notice”) in standard form to be sent to the
co-investors, partners and/or members of the Fox Paine Funds in an aggregate
amount sufficient to subscribe for the Remaining Shares. For purposes hereof,
the term “Business Day” shall mean a day (i) other than Saturday, Sunday or day
on which commercial banks are authorized or required to close in New York, New
York and Los Angeles, California and on which and (ii) on which banks in the
Cayman Islands are open.

2. Conditions.

(a) The following conditions shall be satisfied or duly waived in writing by
Holdings prior to it being obligated to subscribe for the Remaining Shares on
the terms and conditions set forth herein:

(i) Approval of Prospectus Supplement. The Management Company shall have
approved in writing prior to its filing or use any prospectus supplement
(including the Rights Offering Supplement) to the prospectus contained in the
Registration Statement, any amendment to the Registration Statement and any
issuer free writing prospectus of the Company, in each case used by the Company
or filed with the U.S. Securities and Exchange Commission (“SEC”) following the
date of this Agreement through the Subscription Deadline (it being understood
that the signature of Seth Gersch and/or Saul Fox on the Registration Statement
or any amendment thereto shall not constitute approval by the Management
Company); provided that the Management Company hereby approves the form of
prospectus supplement attached hereto as Exhibit A. For purposes hereof, the
term “issuer free writing prospectus” shall have the meaning given to in
Rule 433(h)(1) of Regulation C under the Securities Act of 1933, as amended (the
“Securities Act”).

(ii) No Material Adverse Effect. There shall not have occurred any changes,
effects, events, circumstances or conditions that, individually or in the
aggregate, in the reasonable judgment of the Management Company would be
expected to (A) have a material adverse effect on the business, assets,
financial condition, or results of operations of the Company and its direct and
indirect subsidiaries taken as a whole, or on any of the Company’s principal
business segments or operating units (B) have a material adverse effect on
worldwide general economic conditions or on the property and casualty insurance
industry generally or on the principal business segments in which the Company
and its direct and indirect subsidiaries participate, or (C) materially impair
the Company’s ability to perform its obligations under this Agreement (a
“Material Adverse Effect”).

(ii) Listing of Shares. The Class A common shares issuable hereunder and
pursuant to the Rights Offering shall have been approved for listing by the
Nasdaq Stock Market, subject to official notice of issuance.

(iv) Representations and Warranties. The representations and warranties of the
Company in Section 6(a) shall be true and correct in all material respects as of
the date hereof and as of the Subscription Deadline, as if made on such date
(except for representations and warranties made as of a specified date, which
shall be true and correct in all material respects as of such specified date).

(v) Covenants. The Company shall have complied in all material respects with all
of its obligations hereunder required to be performed on or prior to the
Subscription Deadline.

(vi) Market Events. There shall not have occurred after the execution and
delivery of this Agreement and on or prior to the Subscription Deadline any of
the following events: (A) trading generally shall have been suspended or
materially limited on, or by, as the case may be, the New York Stock Exchange or
the NASDAQ Global Market, (B) trading of any securities of the Company shall
have been suspended on any exchange or in any over-the-counter market for a
significant period of time, (C) a material disruption in securities settlement,
payment or clearance services in the United States shall have occurred, (D) any
moratorium on commercial banking activities shall have been declared by Federal
or New York State authorities or (E) there shall have occurred any outbreak or
escalation of hostilities, or any change in financial markets or any calamity or
crisis that, in the Management Company’s reasonable judgment, is material and
adverse and which, singly or together with any other event specified in this
Section 2(a)(vi), makes it, in the reasonable judgment of the Management
Company, impracticable or inadvisable to proceed with the subscription for the
Remaining Shares on the terms and in the manner contemplated herein.

(vii) Inability to Subscribe for its Pro Rata Share. Holdings shall have
received capital from the Fox Paine Funds sufficient to subscribe for the Shares
underlying the Rights distributed to Original Holdings.

(b) The following conditions shall be satisfied or duly waived in writing by the
Company prior to the Company being obligated to proceed with the subscription
for the Remaining Shares on the terms and conditions set forth herein:

(i) Representations and Warranties. The representations and warranties of
Holdings and the Management Company in Sections 6(b) and (c) shall be true and
correct in all material respects as of the date hereof and as of the
Subscription Deadline, as if made on such date (except for representations and
warranties made as of a specified date, which shall be true and correct in all
material respects as of such specified date).

(ii) Covenants. Holdings and the Management Company shall have complied in all
material respects with all of its obligations hereunder required to be performed
on or prior to the Subscription Deadline.

(c) The following conditions shall be satisfied or duly waived in writing by the
parties hereto prior to any party being obligated to proceed with the
subscription for the Remaining Shares on the terms and conditions set forth
herein:

(i) No Legal Restraints. No judgment, injunction, decree or other legal
restraint shall prohibit, or have the effect of rendering unachievable, the
consummation of the Rights Offering or the material transactions contemplated by
this Agreement.

(ii) Effective Registration Statement. The Registration Statement shall have
been declared effective by the SEC and no stop order suspending the
effectiveness of the Registration Statement shall be in effect, and no
proceedings for such purpose shall be pending before or threatened by the SEC.

3. Limitations. Notwithstanding anything in Section 1 to the contrary, in the
event that the capital contributions received by the Fox Paine Funds following
the delivery of the Capital Demand Notices and ending one Business Day prior to
the Subscription Deadline are not sufficient to subscribe for the Remaining
Shares in full, Holdings shall only be required to subscribe for the number of
Shares which the sum of such capital contributions received would be entitled to
subscribe for at the Subscription Price Per Share. Prior to the Subscription
Deadline, the Management Company shall notify the Company in writing of the
aggregate amount of capital contributions received from the Capital Demand
Notices, if less than the amount necessary to subscribe for the Remaining Shares
in full (the “Management Company Notice”). If the aggregate amount of capital
contributions received from the Capital Demand Notices is less than the amount
necessary to subscribe for the Remaining Shares in full, the portion of the
Remaining Shares consisting of Class A common shares shall not be subscribed for
until the portion of the Remaining Shares consisting of Class B common shares
have been subscribed for in full.

4. Fees. Promptly (and in any event, within two (2) Business Days) following,
and subject to, receipt of the approval of the Company’s shareholders as
contemplated in the immediately succeeding sentence, (a) the Company will pay
the Management Company an arrangement fee equal to TWO MILLION UNITED STATES
DOLLARS AND NO CENTS ($2,000,000); and (b) the Company will pay the Management
Company a backstop fee equal to five percent (5%) of the Offering Size by wire
transfer of immediately available funds to an account designated in writing by
the Management Company (the fees set forth in clause (a) and (b) of this
Section 4, the “Fees”). For purposes hereof, the term “Offering Size” means the
product of (i) the aggregate number of shares issuable upon the exercise of the
Rights distributed to shareholders of the Company as set forth in the Rights
Offering Supplement and the Subscription Price Per Share. Notwithstanding the
foregoing in this Section 4, the Company shall not be required to pay, and the
Management Company shall not be entitled to receive, the Fees unless the Rights
Offering is completed and Holdings fulfills its obligations under Section 1
(subject to the limitations set forth in Section 3). The Company shall at the
next general meeting of the Company’s shareholders submit for shareholder
approval the Fees payable to the Management Company pursuant to this Agreement
pursuant to Rule 4350(i) of the Nasdaq Stock Market (the “Approval Matter”) and
shall use reasonable efforts to solicit proxies from its shareholders in favor
of the Approval Matter.

5. Indemnification and Contribution.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless Holdings, the the Fox Paine Funds, the Management Company, and each
person, if any, who controls any of the foregoing within the meaning of either
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended, and each affiliate of any of the foregoing within the meaning
of Rule 405 under the Securities Act from and against any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred) in connection with (i) a breach by the
Company of any of its representations, warranties or covenants contained herein
or in any certificate delivered hereunder, (ii) defending or investigating any
such action or claim caused by any untrue statement or alleged untrue statement
of a material fact contained in the Registration Statement or any amendment
thereof, any prospectus, preliminary prospectus, any prospectus supplement
(including the Rights Offering Supplement), any issuer free writing prospectus,
any Company information that the Company has filed, or is required to file,
pursuant to Rule 433(d) under the Securities Act, or caused by any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
such losses, claims, damages or liabilities are caused by any such untrue
statement or omission or alleged untrue statement or omission based upon
information relating to Holdings, the Fox Paine Funds or the Management Company
furnished to the Company in writing expressly for use therein, and (iii)
defending or investigating any other action or claim arising out of the Rights
Offering.

(b) Proceedings with Respect to an Indemnification Claim. In case any proceeding
(including any governmental investigation) shall be instituted involving any
person in respect of which indemnity may be sought pursuant to Section 5(a),
such person (the “indemnified party”) shall promptly notify the Company in
writing and the Company, upon request of the indemnified party, shall retain
counsel reasonably satisfactory to the indemnified party to represent the
indemnified party and any others the Company may designate in such proceeding
and shall pay the fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the Company and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the Company and the indemnified party and representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood that the Company shall not, in respect
of the legal expenses of any indemnified party in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for (i) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all indemnified parties, and (ii) the fees and expenses of more than one
separate firm (in addition to any local counsel) for the Company, its directors,
its officers who sign the Registration Statement and each person, if any, who
controls the Company within the meaning of either such Section. In the case of
any such separate firm for the indemnified parties and such control persons and
affiliates of any such indemnified parties, such firm shall be designated in
writing by the Management Company. In the case of any such separate firm for the
Company, and such directors, officers and control persons of the Company, such
firm shall be designated in writing by the Company. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Company agrees to indemnify the indemnified parties from and
against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested the Company to reimburse the indemnified party for fees and
expenses of counsel as contemplated herein, the Company agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
Company of the aforesaid request and (ii) such Company shall not have reimbursed
the indemnified party in accordance with such request prior to the date of such
settlement. The Company shall not, without the prior written consent of the
indemnified parties, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such
proceeding.

(c) Contribution. To the extent the indemnification provided for in Section 5(a)
is unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then the Company under such
paragraph, in lieu of indemnifying such indemnified party thereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the indemnified party or parties on the other hand from the Rights
Offering or (ii) if the allocation provided by clause 5(c)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 5(c)(i) above but also the
relative fault of the Company on the one hand and of the indemnified party or
parties on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the indemnified parties on the other hand in connection with
the Rights Offering shall be deemed to be in the same respective proportions as
the gross proceeds from the Rights Offering received by the Company and the
total fees paid by the Company to the Management Company pursuant to Section 4.
The relative fault of the Company on the one hand and the indemnified parties on
the other hand shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the indemnified parties and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The indemnified parties obligations to contribute
pursuant to this Section 5 are several and not joint.

(d) Survival. The indemnity and contribution provisions contained in this
Section 5 and the representations, warranties and other statements of the
Company and the other parties hereto contained in this Agreement shall remain
operative and in full force and effect regardless of (i) any termination of this
Agreement, (ii) any investigation made by or on behalf of any indemnified party,
any person controlling any indemnified party or any affiliate of any indemnified
party and (iii) acceptance of and payment for any of the Remaining Shares or any
portion thereof.

6. Representations and Warranties.

(a) By the Company. The Company represents to the other parties hereto as
follows:

(i) This Agreement has been duly authorized, executed and delivered by the
Company;

(ii) The Company has the requisite corporate power and authority to enter into,
execute and deliver this Agreement, including the issuance of the Common Shares
issuable hereunder or upon exercise of the Rights and to perform its obligations
hereunder, and has taken all necessary corporate action required for the due
authorization, execution, delivery and performance by it of this Agreement,
including the issuance of the Common Shares issuable hereunder or upon exercise
of the Rights;

(iii) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene any
provision of applicable law or the memorandum or articles of association of the
Company or any agreement or other instrument binding upon the Company or any of
its direct and indirect subsidiaries that is material to the Company and such
subsidiaries, taken as a whole, or any judgment, order or decree of any
governmental body, agency or court having jurisdiction over the Company or any
direct or indirect subsidiary, and no consent, approval, authorization or order
of, or qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement;

(iv) The Company has prepared and filed with the Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder (collectively, the “Securities
Act”), a shelf registration statement on Form S-3 (File No. 333-157357) (as
amended, the “Registration Statement”), including a prospectus (the “Base
Prospectus”). The Registration Statement also includes a form of prospectus
supplement relating to the Rights Offering. The prospectus supplement relating
to the Rights Offering, in the form sent to shareholders of the Company,
including the Base Prospectus, is referred to herein as the “Prospectus.” Any
reference in this Agreement to the Registration Statement or the Prospectus
shall be deemed to refer to and include the documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the Securities Act as of the
effective date of the Registration Statement or the date of such Prospectus. The
Registration Statement has been declared effective by the SEC. On its effective
date, the Registration Statement complied in all materials respects with the
requirements of the Securities Act and did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as of
its date and as of the Subscription Deadline, will not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided, however,
that the representations and warranties of this clause shall not apply to
statements in or omissions from the Registration Statement or Prospectus made in
reliance upon and in conformity with the information furnished to the Company in
writing by the other parties hereto for use in the Registration Statement or in
the Prospectus;

(v) Since February 29, 2008, the Company has filed with the SEC all forms,
reports, schedules, statements and other documents required to be filed by it
through the date hereof under the Exchange Act or the Securities Act (all such
documents, as supplemented and amended since the time of filing, collectively,
the “Company SEC Documents”). The Company SEC Documents at the time filed (and,
in the case of registration statements and proxy statements, on the dates of
effectiveness and dates of mailing, respectively, and in the case of any Company
SEC Document amended or superseded by a filing prior to the date of this
Agreement, then on the date of such amending or superseding filing), (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as applicable;

(vi) No shares of capital stock of the Company are subject to preemptive rights
or any other similar rights of any shareholder of the Company. The Common Shares
to be issued pursuant to the Rights Offering and/or to Holdings hereunder, upon
issuance thereof and payment of the Subscription Price therefor, will be duly
authorized, validly issued, fully paid and non-assessable; and

(vii) There has been no Material Adverse Effect that is continuing since
September 30, 2008, except as disclosed in the Company’s filings with the SEC.

(viii) The Class A Common Shares to be issued pursuant to the Rights Offering
and/or to Holdings hereunder, upon issuance, will be authorized for trading on
the Nasdaq Global Select Market.

(b) By Holdings. Holdings represents to the Company as follows:

(i) This Agreement has been duly authorized, executed and delivered by Holdings;

(ii) The execution and delivery by Holdings of, and the performance by Holdings
of its obligations under, this Agreement will not contravene any provision of
applicable law or the memorandum or articles of association of the Holdings or
any agreement or other instrument binding upon Holdings that is material to
Holdings, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over Holdings, and no consent, approval, authorization
or order of, or qualification with, any governmental body or agency is required
for the performance by Holdings of its obligations under this Agreement; and

(iii) The shares of Class A common shares and/or Class B common shares to be
subscribed for by Holdings hereunder are being acquired for its own account, for
purpose of investment and not with a view to or for sale in connection with any
public resale or distribution thereof in violation of applicable securities
laws.

(iv) Holdings agrees with the Company that the certificates evidencing the
Common Shares to be subscribed for by Holdings hereunder will bear the following
legends (the “Restrictive Legends”):

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD OR TRANSFERRED
UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, COVERING SUCH SECURITIES OR THE SECURITIES ARE SOLD OR
TRANSFERRED IN A TRANSACTION THAT IS EXEMPT FROM THE REGISTRATION REQUIREMENTS
OF SUCH ACT.”

“PLEASE BE ADVISED THAT THESE SHARES ARE HELD BY AN “AFFILIATE” FOR PURPOSES OF
RULE 144 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEREFORE,
ANY PROSPECTIVE TRANSFEREE OF THE SHARES EVIDENCED BY THE CERTIFICATE SHOULD
OBTAIN THE NECESSARY OPINION OF COUNSEL PRIOR TO ACQUIRING THESE SHARES.”

(c) By the Management Company. The Management Company represents to the Company
as follows:

(i) This Agreement has been duly authorized, executed and delivered by the
Management Company;

(ii) The execution and delivery by the Management Company of, and the
performance by the Management Company of its obligations under, this Agreement
will not contravene any provision of applicable law or the limited liability
company agreement of the Management Company or any agreement or other instrument
binding upon the Management Company that is material to the Management Company,
or any judgment, order or decree of any governmental body, agency or court
having jurisdiction over the Management Company, and no consent, approval,
authorization or order of, or qualification with, any governmental body or
agency is required for the performance by the Management Company of its
obligations under this Agreement; and

(iii) The Management Company has no reason to believe that any of the
co-investors, partners and/or members of the Fox Paine Funds will not be able to
fully meet their obligations on a timely basis pursuant to the Capital Demand
Notice.

7. Deliveries at the Subscription Deadline.

(a) At the Subscription Deadline, the Company shall deliver to Holdings:

(i) A certificate or certificates representing the number of shares of Class B
Common Shares and/or Class A Common Shares subscribed for hereunder and/or in
the Rights Offering; and

(ii) A certificate of an officer of the Company on its behalf to the effect that
the representations and warranties of the Company contained in this Agreement
are true and correct in all material respects on and as of the Subscription
Deadline, with the same force and effect as if made on the date of the
Subscription Deadline.

(b) At the Subscription Deadline, Holdings shall deliver to the Company payment
by wire transfer of immediately available funds for the Remaining Shares
subscribed for hereunder at the Subscription Price Per Share.

8. Covenants. The Company agrees as follows between the date hereof and the
earlier of the Subscription Deadline or the effective date of any termination
pursuant to Section 9 hereof:

(a) As soon as reasonably practicable after the Company is advised or obtains
knowledge thereof, to advise the other parties of: (i) the time when any
amendment to the Registration Statement or supplement (including the Rights
Offering Supplement) to the prospectus contained in the Registration Statement
has been filed with the SEC, (ii) the issuance by the SEC of any stop order, or
the initiation of any proceeding suspending the effectiveness of the
Registration Statement or any amendment thereto, (iii) the receipt of any
comments from the SEC directed towards the Registration Statement or any
documents incorporated by reference in the Registration Statement, or (iv) any
request by the SEC for any amendment or supplement (including the Rights
Offering Supplement) to the prospectus included in the Registration Statement or
for additional information. The Company will use its reasonable best efforts to
prevent the issuance of any such order or the imposition of any such suspension
and, if any such order is issued or suspension is imposed, to obtain the
withdrawal thereof as promptly as practicable;

(b) Not to authorize any stock split, stock dividend (other than as contemplated
by the Rights Offering), stock combination or similar transaction affecting the
number of issued and outstanding shares of Class A Common Shares or Class B
Common Shares;

(c) Not to declare or pay any cash dividends on its Class A Common Shares or
Class B Common Shares or repurchase any such shares;

(d) Not to incur any indebtedness or guarantees thereof, other than borrowings
in the ordinary course of business consistent with past practice; and

(e) Issue any shares of capital stock or enter into agreements providing for the
issuance of any shares of capital stock, other than: (i) in connection with this
Agreement and pursuant to the Rights Offering, (ii) in the ordinary course of
business consistent with past practice, and (iii) pursuant to agreements that
are already in effect on the date of this Agreement.

(f) The Company acknowledges and agrees that the Class A Common Shares and
Class A Common Shares issuable upon conversion or redemption of the Class B
Common Shares to be issued to Holdings and/or the Co-Investment Funds (as
defined in the Shareholders Agreement) pursuant to the Rights Offering and
hereunder are “Registrable Securities” as defined under the Amended and Restated
Shareholders Agreement, dated as of December 15, 2003, between the Company,
Holdings and the other Shareholders named therein, as amended to date (the
“Shareholders Agreement”). The Co-Investment Funds shall be an express third
party beneficiary of the agreement set forth in this clause (f). The Management
Company hereby waives, on behalf of itself and the Fox Paine Funds, rights it or
they may have to register any securities under the Registration Statement.

9. Termination. This Agreement may be terminated in a written instrument
delivered to the other parties hereto as follows:

(a) Any party may terminate this Agreement if: (i) the Subscription Deadline has
not occurred by May 15, 2009; (ii) the Rights Offering is terminated by the
Company, or (iii) any judgment, injunction, decree or other legal restraint
shall prohibit, or have the effect of rendering unachievable, the consummation
of the Rights Offering or the material transactions contemplated by this
Agreement.

(b) Holdings and the Management Company may terminate this Agreement if: (i) any
of the conditions set forth in Section 2(a) have not been satisfied or duly
waived by Holdings on or by the Subscription Deadline; or (ii) at any time prior
to the Subscription Deadline, there is a material breach of this Agreement by
the Company that is not cured within 15 days after receipt by the Company of
written notice of such material breach.

(c) The Company may terminate this Agreement on the date of the Subscription
Deadline (i) if the Management Company delivers to the Company the Management
Company Notice, or (ii) if the Management Company does not deliver to the
Company the Management Notice, if Holdings subscribes for less than all of the
Remaining Shares; provided, however, that if the Company terminates this
Agreement pursuant to this clause (c) it will immediately return any money
received from Holdings.

10. Miscellaneous.

Intent. The parties agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.

Expenses. Without limiting any other expenses payable by the Company to the
Management Company, Holdings or any of their respective affiliates hereunder, he
Company shall pay or reimburse the Management Company, Holdings or any of their
respective affiliates for any and all expenses incurred by them in connection
with (i) the preparation and filing of the Registration Statement with the SEC,
any amendments thereto, and the Prospectus, (ii) the preparation of this
Agreement, including any filings with the SEC made by the Management Company,
Holdings or their respective affiliates in connection with this Agreement,
(iii) the Rights Offering, and (iv) the Approval Matter.

Notices. All notices and other communications required or permitted hereunder
shall be in writing and shall be sent by facsimile or mailed by electronic,
registered or certified mail or by overnight courier or otherwise delivered by
hand or by messenger, addressed:

if to the Company, to:

United National Insurance Company
Three Bala Plaza East, Suite 300
Bala Cynwyd, PA 19004
Attn: General Counsel
Facsimile: (610) 660-6800

with a copy to (which shall not constitute notice):

Edward S. Best, Esq.
Mayer Brown LLP
71 South Wacker Drive
Chicago, IL 60606
Facsimile: (312) 701-7711

if to Holdings or the Management Company, to:

Fox Paine & Company, LLC
950 Tower Lane, Suite 1150
Foster City, CA 94404
Attention: Saul A. Fox
Facsimile: (650) 295-4045

with a copy to:

Katharine A. Martin, Esq.
Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Road
Palo Alto, CA 94304
Facsimile: (650) 493-6811

Where a notice is sent by mail, service of the notice shall be deemed to be
effected by properly addressing, pre-paying and mailing a letter containing the
notice, and to have been effected at the expiration of three (3) Business Days
after the letter containing the same is mailed as aforesaid.

Where a notice is sent by overnight courier, service of the notice shall be
deemed to be effected by properly addressing, and sending such notice through an
internationally recognized express courier service, delivery fees pre-paid, and
to have been effected three (3) Business Days following the day the same is sent
as aforesaid.

Where a notice is delivered by facsimile, electronic mail, by hand or by
messenger, service of the notice shall be deemed to be effected upon delivery.

Successors and Assigns. This Agreement shall inure to the benefit of the
successors and assigns of the parties and, subject to the restrictions on
transfer herein set forth, be binding upon each of the parties and their
respective heirs, executors, administrators, successors and assigns.

Amendment. This Agreement may be amended by a written instrument executed by
each of the parties hereto.

Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the internal laws of the Cayman Islands without regard to
principles of conflicts of laws. Each of the parties hereto irrevocably
(i) agrees that any dispute or controversy arising out of, relating to, or
concerning any interpretation, construction, performance or breach of this
Agreement, shall be adjudicated by the courts in Grand Cayman, Cayman Islands,
(ii) waives, to the fullest extent it may effectively do so, any objection which
it may now or hereafter have to the laying of venue of any such arbitration, and
(iii) submits to the exclusive jurisdiction of the courts in Grand Cayman,
Cayman Islands.

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement. All references in this Agreement to sections, paragraphs and
exhibits shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits attached hereto.

Delays or Omissions. No delay or omission to exercise any right, power or remedy
accruing to any party under this Agreement, upon any breach or default of any
other party under this Agreement, shall impair any such right, power or remedy
of such non-breaching or non-defaulting party nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law otherwise affording to any party, shall be cumulative
and not alternative.

Severability. If any provision of this Agreement shall be determined to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements relating
to the subject matter hereof existing between the parties hereto are expressly
canceled.

(l) Public Statements. Neither the Company nor any other party shall issue any
public announcement, statement or other disclosure with respect to this
Agreement or the transactions contemplated hereby without the prior written
consent of the other parties hereto, such consent not to be unreasonably
withheld or delayed, except (i) if such public announcement, statement or other
disclosure is required by applicable law or applicable stock market regulations,
in which case the disclosing party shall consult in advance with the other
parties hereto to the extent reasonably practicable, (ii) “road show” or similar
presentations or discussions with the Company’s shareholders regarding the
Company, this Agreement and the Rights Offering, or (iii) the filing of any
Schedule 13D or Schedule 13G, to which a copy of this agreement may be attached
as an exhibit thereto.

(m) Further Assurances. From time to time after the date of this Agreement, the
parties hereto shall execute, acknowledge and deliver to the other parties such
other instruments, documents and certificates and will take such other actions
as the other parties may reasonably request in order to consummate the
transactions contemplated by this Agreement.

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

UNITED AMERICA INDEMNITY, LTD.
By: /s/ Charles F. Barr
Title: Senior Vice President, General Counsel and
Secretary

U.N. HOLDINGS (CAYMAN) II, LTD.
By: /s/ Saul A. Fox
Title: Director

FOX PAINE & COMPANY, LLC
By: /s/ Saul A. Fox
Title: Managing Member

2